Citation Nr: 1135777	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  07-40 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Jennifer S. Homer, Attorney at Law



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from April 2000 to July 2004. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2005 and May 2007 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  


FINDINGS OF FACT

1.  The competent and credible evidence of record shows that the Veteran's left knee disorder diagnosed as patellofemoral syndrome started while on active duty and has continued since that time.

2.  The competent and credible evidence of record shows that the Veteran's right knee disorder diagnosed as patellofemoral syndrome started while on active duty and has continued since that time.

3.  The competent and credible evidence of record shows that the Veteran's low back disability diagnosed as lumbosacral strain started while on active duty and has continued since that time.

4.  The competent and credible evidence of record shows that the Veteran has PTSD due to a verified in-service stressor.

5.  The preponderance of the competent and credible evidence of record does not show the Veteran being diagnosed with a right ankle disability at any time during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  A left knee disorder diagnosed as patellofemoral syndrome was incurred in service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  A right knee disorder diagnosed as patellofemoral syndrome was incurred in service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  A low back disability diagnosed as chronic lumbosacral strain was incurred in service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

4.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2010).

5.  A right ankle disability was not incurred in or aggravated by military service, it may not be presumed to have been incurred in service, and it was not caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310(2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the claimant's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a) (West 2002).  

Initially, the Board finds that there is no issue as to whether the claimant was provided an appropriate application form or issue as to his status.  

As to the claims of service connection for knee and low back disabilities as well as the PTSD, given the fully favorable decision contained herein, the Board finds that further discussion of the VCAA notice provided to the Veteran is unnecessary, since any deficiency in the timing or content of such notice would constitute harmless error.  To whatever extent the decision of the Court in Dingess, supra, requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as a disability rating and effective date, the Board finds that the RO will address any applicable downstream issues when effectuating the awards and therefore any failure to provide this notice at this junction cannot prejudice the claimant because he will be free to appeal any unfavorable finding by the RO regarding the disability ratings and effective dates.

As to the claim of service connection for a right ankle disability, the Board finds that a letter dated in October 2004, issued prior to the May 2005 rating decision, along with a September 2006 letter, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the May 2005 rating decision, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the October 2007 statement of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Board finds that even if VA did not provide the Veteran with adequate notice that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the VCAA notice letters, the rating decision, and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

As to the duty to assist, the Board finds that VA has secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that the RO obtained and associated with the record all identified and available service and post-service records, including the Veteran's service treatment records and post-service records from Kathleen Christensen, psychologist.

The Veteran's claims that outstanding treatment records of his at the Womack Army Medical Center at Fort Bragg will help substantiate his claims.  Accordingly, in November 2006 the RO requested these records.  However, a review of the record on appeal reveals numerous service treatment records of the Veteran that were generated at Womack Army Medical Center and in March 2010 Womack Army Medical Center notified the RO that it had no additional treatment records of the claimant.  Therefore, the Board finds that adjudication of the appeal may go forward without a further request for these alleged outstanding treatment records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

The Board also finds that the Veteran was afforded a VA examination in March 2005 that is adequate to adjudicate the claim because the examiner, after a review of the record on appeal and a comprehensive examination of the claimant, provided the requested medical opinion as to the diagnosis of the appellant's disability.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims

The Veteran and his representative claim that the Veteran's knee, low back, and right ankle disabilities as well as his PTSD were caused or aggravated by his military service including his documented service in Iraq.  Specifically, the Veteran claims that knee and back disabilities were caused by the rigors of his military service including Airborne training and subsequently in his occupational specialty in heavy construction.  As to his PTSD, he claims it was caused by two altercations that occurred while on active duty as well as by his service in Iraq and the way he was treated by the Army when his father was dying from a brain tumor.  As to this right ankle disability, it is also claimed that it was caused or aggravated by his service connected left ankle disability.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Regulations also provide that arthritis will be presumed to have been incurred in-service if it manifests its self to a compensable degree within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that there was a recent amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

a. Knee and Low Back Disabilities

With the above criteria in mind, the Board's notes that the Veteran claims that his knee and back disabilities were caused by the rigors of his military service including the strain he placed on his body during Airborne training and subsequently in his occupational specialty in heavy construction while serving in Iraq for seven months. 

In this regard, the Board notes that the Veteran's DD 214 confirms that his occupational specialty was heavy construction and he earned the Parachutist Badge.  Additionally, the Board notes that in order to earn the Parachutist Badge the claimant must have completed the Airborne School and this training would have included a minimum of 10 military free-fall parachute jumps, at least 2 of which must have been conducted carrying full combat equipment with 1 jump during the day and the 1 jump at night.  The Veteran's DD 214 also showed that he served in Iraq from September 2003 to March 2004.  In addition, the Board finds that the Veteran is competent and credible to report on what he sees and feels such as pain and lost motion in his knees and low back on active duty since his Airborne training and/or since performing his duties in heavy construction.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  A June 2003 service treatment record shows that the veteran complained of a 1 year history of bilateral knee pain which he believed was attributable to parachute jumps. 

Furthermore, the Board notes that the March 2005 VA examiner, just eight months after the Veteran's July 2004 separation from over four years of active duty which service included earning a Parachutist Badge, having an occupational specialty in heavy construction, and serving in Iraq for seven months, diagnosed the claimant with chronic bilateral patellafemoral syndrome and lumbosacral strain.  This opinion was provided after a review of the record on appeal and an examination of the claimant.  Notably, during the course of the examination, the Veteran reported the consistent and credible account of having sustained injury to the back and knee during the course of his rigorous parachute landings. He has generally indicated that he was reluctant to seek treatment. 

Despite few specific knee and back findings in the Veteran's service treatment records, the Board finds that the evidence, both positive and negative, is at least in equipoise.  The Veteran's testimony about inservice and post-service symptoms of back and knee problems is entirely credible given his military occupational specialties. Further, the diagnosis of his problems shortly after service is of significant probative value.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that service connection is warranted for the chronic right and left knee patellofemoral syndrome and chronic lumbosacral strain.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303(b).  

b. PTSD

The Veteran claims that his PTSD was caused by various service stressors.  In February 2001, while at the barracks at Fort Bragg, he asserts he was struck in the head with a grappling hook after trying to stop a fight between two other soldiers.  In June 2002, while at a party at Mott Lake at Fort Bragg, he asserts he was assaulted by two other soldiers and choked to the point of near loss of consciousness.  Thereafter, he said he was pulled over by the police, arrested, and prosecuted for driving while intoxicated (DWI).  While his father was being treated for a brain tumor, he asserts he was told by the Army that he could not have his leave extended to stay with his father and after his father died he asserts he was not given more time to stay with his family.  He asserts, while serving in Iraq from September 2003 to March 2004, his convoy and base came under attack from road side bombs and mortars, respectively.
 
Controlling regulations provide that a grant of service connection for PTSD requires the following: (i) if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (ii) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (iii) medical evidence establishing a link between current symptoms and an in-service stressor; and (iv) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).  

During the pendency of this appeal, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  More specifically, the revisions liberalized the standards for establishing the occurrence of in-stressors involving a "fear of hostile military or terrorist activity." See 38 C.F.R. § 3.304(f)(3).  Accordingly, the provisions apply to this case.

With the above laws and regulations in mind, the Board will first look to see if the record contains credible supporting evidence that any of the claimed in-service stressors occurred.  See 38 C.F.R. § 3.304(f)(3).  

As to the fear of road side bombs and mortar attacks during his deployment to Iraq, as noted above, the Veteran's DD 214 showed that he served in Iraq from September 2003 to March 2004.  Therefore, the Board finds that his claim constitutes a "fear of hostile military or terrorist activity."  Accordingly, the Board finds that the record contains credible supporting evidence that this in-service stressor occurred.  See 38 C.F.R. § 3.304(f)(3).  

As to grappling hook incident, service treatment records obtained from Fort Bragg dated in February 2001 and March 2001 do in fact show the Veteran received sutures to the head after being struck by a grappling hook in February 2001.  While the service treatment records do not explain in any detail as to how the Veteran sustained the injury, the Board nonetheless finds that these service treatment records, when taken along with the stressor statements provided by the claimant, are adequate to support his claim regarding this personal assault.  See Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding that corroboration of every detail is not required to satisfy the § 3.304(f) requirement that there be credible supporting evidence that the claimed stressors actually occurred).  Therefore, the Board also finds that the record contains credible supporting evidence that this in-service stressor also occurred.  See 38 C.F.R. § 3.304(f)(3).  

Having established that the Veteran has at least two confirmed stressors, the Board will next look to see if the record shows that he has a diagnosis of PTSD in accordance with the DSM IV and if this diagnosis of PTSD is due to at least one of his confirmed stressors.  See 38 C.F.R. §§ 3.304(f), 4.125(a).

In this regard, the Veteran underwent a VA examination by a psychiatrist in April 2007.  At this time, it was noted that the Veteran's history included the February 2001 incident regarding being assaulted by a fellow soldier with a grappling hook, the subsequent incident at the party at the lake when he was assaulted and nearly choked unconscious by a fellow soldier before leaving the party and being arrested for DWI, and eight months of service in Iraq.  After a review of the record on appeal and an examination of the Veteran, the examiner thereafter opined that the claimant did not meet the criteria for PTSD because his focus was not of the assaults he described but on the wrongs he perceived were done to him by the men who attacked him, the Army, and by being arrested for DWI.

On the other hand, Dr. Christensen in January 2007, November 2007, and April 2008 letters to the RO clearly opined that the Veteran had a diagnosis of PTSD in accordance with the DSM IV and that his PTSD was caused by, among other things, the documented February 2001 grappling hook incident.

Given the above conflicting opinions as to whether the Veteran has a diagnosis of PTSD in accordance with the DSM IV by equally qualified medical professional based on the same factual and medical history, the Board finds that the evidence, both positive and negative, is at least in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that the record shows that he has such a diagnosis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Given the fact that the record contains competent and credible diagnosis of PTSD in accordance with DSM IV and because the record also contains a competent and credible medical opinion that his PTSD was caused by the confirmed February 2001 grappling hook stressor, the Board also finds that service connection is warranted for PTSD.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.304(f).  


c. Right Ankle Disability

With the above criteria in mind, the Board notes that a June 2003 service treatment record documented the Veteran's complaints and treatment for a right ankle sprain.  Moreover, the Board finds that the Veteran is competent and credible to report on what he sees and feels such as pain and lost motion in his right ankle since the 2003 sprain.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  

However, subsequent service treatment records are negative for complaints, diagnoses, or treatment for the right ankle.  Likewise, the post-service treatment records are also negative for complaints, diagnoses, or treatment for a right ankle disability.  In fact, at the March 2005 VA examination which was held for the express purpose of ascertaining if the Veteran had a current right ankle disability, it was opined after a review of the record on appeal and an examination of the claimant that he did not have any chronic disease process of the right ankle.  This opinion is not contradicted by any other medical opinion of record.  See Colvin, supra.  

The Board acknowledges that the Veteran is competent and credible to report that he had problems with pain and lost motion in his right ankle since the 2003.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  However, the Board finds that the Veteran is neither competent nor credible to diagnosis a chronic disease process of the right ankle because he does not have the required medical expertise.  Id.  Additionally, the Board finds more competent and credible the service treatment records, which are negative for subsequent complaints, diagnoses, or treatment for a right ankle disability following the 2003 sprain that the Veteran's claims to the contrary See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Likewise, the Board finds the opinion by the medical expert at the March 2005 VA examination that did not find a chronic disease process of the right ankle more competent and credible than the Veteran's lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (noting that in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Furthermore, the Court has said that pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

In light of the above, the Board must conclude that the preponderance of the competent and credible evidence of record does not show the Veteran being diagnosed with a right ankle disability at any time during the pendency of his appeal despite the right ankle sprain noted while on active duty.  See Hickson, supra; McClain, supra.  Where there is no disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, entitlement to service connection for a right ankle disability must be denied on a direct and secondary basis.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of service connection for a right ankle disability must be denied


ORDER

Service connection for a left knee disorder diagnosed as patellofemoral syndrome is granted.

Service connection for a right knee disorder diagnosed as patellofemoral syndrome is granted.

Service connection for a low back disability diagnosed as chronic lumbosacral strain is granted.

Service connection for PTSD is granted. 

Service connection for a right ankle disability is denied.




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


